DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 03/23/2022.  Claims 1-2 and 4 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-11 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Choi has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US. Pub. No. 2013/0242404, hereinafter “Kobayashi”) in view of Choi et al. (US. Pub No. 2016/0121888, hereinafter “Choi”).
As to claim 1, (Currently Amended) Kobayashi discloses a head-up display for irradiating an image light including a display object toward a projection target member so as to display the display object as a virtual image [figure 2, display object toward the windshield so as to display virtual image “X1”, “X2”, “X3”], the head-up display comprising:
an image display device including a light source and a display surface [figure 2, an image display device including a light source “6” and a display surface “1”], the image display device being configured to output the image light generated by a light which has been emitted from the light source and transmitted through the display object displayed on the display surface [figure 2, to output the image light generated from “6” and transmitted through the display object “5” on the display surface, paragraph 29];
a virtual image optical system configured to enlarge and project the image light [figure 2, paragraph 5]; and
a main controller [figure 2, “7” connected to the image display device] connected to the image display device.
Kobayashi does not disclose the main controller is configured to:
acquire road surface information of a slope of a front road surface with respect to a ground surface contacted by a vehicle having the head-up display, based on a plurality of  measurement points on the front road surface, the plurality of measurement points being detected by a road surface detection sensor mounted on the vehicle 
calculate, by using the road surface information of the slope of the front road surface, a virtual image plane position on a virtual image plane where the virtual image of the display object is displayed, the virtual image plane position being a display position of the virtual image for displaying the virtual image along the front road surface with the slope; and 
calculate a display position of the display surface corresponding to the virtual image plane position so as to output, to the image display device, a control signal for displaying the display object on the display position of the display surface.
Choi teaches a head-up display [figure 1, display “50”, paragraph 45, display “50” may be implemented as a head-up display] comprising the main controller [figure 1, “60”] is configured to:
acquire road surface information of a slope of a front road surface with respect to a ground surface contacted by a vehicle having the head-up display, based on a plurality of  measurement points on the front road surface [figure 6, “S11” and “S12”, paragraphs 13-15, the detecting of the information of the slope road, the information of the slope road may include a slope road type, a gradient of the slope road…], the plurality of measurement points being detected by a road surface detection sensor mounted on the vehicle and being positioned forward of a traveling direction of the vehicle [figure 2, the plurality of measurement points being detected by a road surface detection sensor such as image sensor, ultrasonic sensor and radar sensor (paragraph 13) mounted on the vehicle and positioned forward of the traveling direction];
calculate, by using the road surface information of the slope of the front road surface, a virtual image plane position on a virtual image plane where the virtual image of the display object is displayed, the virtual image plane position being a display position of the virtual image for displaying the virtual image along the front road surface with the slope [paragraph 24, the controller may be configured to calculate a convergence and divergence degree of the boundary lines of the slope road within the image to estimate the gradient of the slope road, figure 5, the controller “60” displays a guide line based on the measured curvature to induce a steering manipulation of a driver on the display, paragraph 44, display displays information on a curvature, a guide line, display overlappingly displays information on the image acquired by the image acquisition device “20”]; and 
calculate a display position of the display surface corresponding to the virtual image plane position so as to output, to the image display device, a control signal for displaying the display object on the display position of the display surface [paragraph 24, the controller may be configured to calculate a convergence and divergence degree of the boundary lines of the slope road within the image to estimate the gradient of the slope road, figure 5, the controller “60” displays a guide line based on the measured curvature to induce a steering manipulation of a driver on the display, paragraph 44, display displays information on a curvature, a guide line, display overlappingly displays information on the image acquired by the image acquisition device “20”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head-up display of Kobayashi to acquire road surface information of a slope of a front road surface with respect to a ground surface contacted by a vehicle having the head-up display, based on a plurality of  measurement points on the front road surface, the plurality of measurement points being detected by a road surface detection sensor mounted on the vehicle and being positioned forward of a traveling direction of the vehicle; calculate, by using the road surface information of the slope of the front road surface, a virtual image plane position on a virtual image plane where the virtual image of the display object is displayed, the virtual image plane position being a display position of the virtual image for displaying the virtual image along the front road surface with the slope; and calculate a display position of the display surface corresponding to the virtual image plane position so as to output, to the image display device, a control signal for displaying the display object on the display position of the display surface, as taught by Choi, in order to assist a driving operation of the vehicle based on the curvature of the slope road (Choi, abstract).
As to claim 2, (Currently Amended) Kobayashi, as modified by Choi, discloses the head-up display according to claim 1, wherein 
the main controller is further configured to acquire the road surface information of the slope of the front road surface based on three-dimensional coordinates of each of the detected plurality of measurement points [Choi, figure 4, to acquire the road surface information of the slope of the front road surface based on the xy plane (shown as the length and width of the road) and the slope gradient (shown as the angle of the slope)], and 
the three-dimensional coordinates are defined by a three-axis rectangular coordinate system in a real space [Choi, figure 4, the xyz-axis coordinate system in real space]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (Original) Kobayashi, as modified by Choi, discloses the head-up display according to claim 1, wherein 
the main controller is further configured to calculate the display position of the display surface corresponding to the virtual image plane position based on the virtual image plane position of the virtual image in the real space by referring to virtual image plane-and-display surface linkage data in which coordinates on the virtual image plane and coordinates on the display surface are linked with each other [Choi, paragraph 24, the controller may be configured to calculate a convergence and divergence degree of the boundary lines of the slope road within the image to estimate the gradient of the slope road, figure 5, the controller “60” displays a guide line based on the measured curvature to induce a steering manipulation of a driver on the display, paragraph 44, display displays information on a curvature, a guide line, display overlappingly displays information on the image acquired by the image acquisition device “20”].  In addition, the same rationale is used as in rejection for claim 1.
As to claim 10, (Original) Kobayashi, as modified by Choi, discloses the head-up display according to claim 1, wherein 
the image display device is a liquid crystal display [Choi, paragraph 45, display may be a liquid crystal display] including:
a light source [Kobayashi, figure 2, “6”, Szczerba, figure 11, “610”];
a display element [Kobayashi, figure 2, “2”]; and
an illumination optical system [Kobayashi, figure 2, “14” is disposed between “6” and “2”, which is configured to guide a light emitted from “6”] disposed between the light source and the display element, which is configured to guide a light emitted from the light source to the display element. In addition, the same rationale is used as in rejection for claim 1.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Choi, as applied to claim 1 above, further in view of Szczerba et al. (US. Pub No. 2010/0292886, hereinafter “Szczerba”).
As to claim 4, (Currently Amended) Kobayashi, as modified by Choi, discloses the head-up display according to claim 1.
Kobayashi, as modified by Choi, does not expressly disclose the main controller is further configured to calculate, as the virtual image plane position of the virtual image, a position of a point at which a line of sight connecting a viewpoint of a driver who visually recognizes the virtual image with the front road surface intersects the virtual image plane.
Szczerba teaches a head-up display [figure 1, head-up display] comprising the main controller [figure 11, “620”] wherein 1 main controller is further configured to calculate, as the virtual image plane position of the virtual image, a position of a point at which a line of sight connecting a viewpoint of a driver who visually recognizes the virtual image with the front road surface intersects the virtual image plane [paragraph 50, the orientation or gaze location of the eyes of the occupant].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head-up display of Kobayashi to calculate, as the virtual image plane position of the virtual image, a position of a point at which a line of sight connecting a viewpoint of a driver who visually recognizes the virtual image with the front road surface intersects the virtual image plane, as taught by Szczerba, in order to convey critical information to the operator or occupants of the vehicle (Szczerba, paragraph 49).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Choi, as applied to claim 1 above, further in view of Ono et al. (US. Pub. No. 2002/0021461, hereinafter “Ono”), further in view of Horiuchi et al. (US. Pub. No. 2009/0135374, hereinafter “Horiuchi”).
As to claim 11, (Original) Kobayashi, as modified by Choi, discloses the head-up display according to claim 1, wherein 
the image display device is a microelectromechanical system [Szczerba, paragraph 53, EVS] including:
a laser light source [Szczerba, paragraph 52, a laser or lasers].
Kobayashi, as modified by Choi, does not disclose a scanning mirror that reflects a laser light emitted from the laser light source;
a scanning mirror drive unit configured to change an orientation of a mirror surface of the scanning mirror;
a diffusion plate that forms an image by the laser light reflected by the scanning mirror; and
a relay optical system on which an image light including image information of the display object, which has been formed on the diffusion plate, is made incident.
Ono teaches a head-up display including a laser light source [figure 5, laser light source “71”];
a scanning mirror [figure 5, mirror “57” that reflects a laser light from “71”] that reflects a laser light emitted from the laser light source;
a diffusion plate [figure 5, diffusion plate “54” that forms an image by the laser light reflected by mirror “57”] that forms an image by the laser light reflected by the scanning mirror; and
a relay optical system [figure 5, “53”] on which an image light including image information of the display object, which has been formed on the diffusion plate, is made incident [paragraph 63].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head-up display of Kobayashi to a scanning mirror that reflects a laser light emitted from the laser light source; a diffusion plate that forms an image by the laser light reflected by the scanning mirror; and a relay optical system on which an image light including image information of the display object, which has been formed on the diffusion plate, is made incident, as taught by Ono, in order to transmit incident light while diffracting it at a predetermined angle (Ono, paragraph 63).
Kobayashi, as modified by Choi and Ono, does not disclose a scanning mirror drive unit configured to change an orientation of a mirror surface of the scanning mirror.
Horiuchi teaches a head-up display including a scanning mirror drive unit [figure 1A, controller “108” to change the orientation of a mirror surface “150”] configured to change an orientation of a mirror surface of the scanning mirror [paragraph 78].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head-up display of Kobayashi to include a scanning mirror drive unit configured to change an orientation of a mirror surface of the scanning mirror, as taught by Horiuchi, in order to vary the set angle using the driver (Horiuchi, paragraph 78).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 5-9, such as “the three-axis rectangular coordinate system includes an x-z axis rectangular coordinate system included in a ground surface on which a traveling body mounted on the vehicle contacts and a y-axis perpendicular to the x-z axis rectangular coordinate system, and the main controller is further configured to calculate, as the virtual image plane position, height from the ground surface for displaying the virtual image on the virtual image plane”, recited by claim 5; and “acquire positional information of a virtual image display target object in a captured image of the front road surface which has been captured by a camera mounted on the vehicle; refer to camera-and-real space linkage data in which coordinates of a three-axis rectangular coordinate system in a real space and two-dimensional coordinates of a camera coordinate system are linked with each other so as to convert the positional information of the virtual image display target object into the coordinates of the three-axis rectangular coordinate system, refer to the positional information of the virtual image display target object after conversion and the road surface information so as to calculate a plane including the plurality of measurement points near the virtual image display target object, and calculate the virtual image plane position for displaying a virtual image of a display object to be added to the virtual image display target object along the plane; refer to virtual image plane-and-display surface linkage data, in which coordinates on the virtual image plane and coordinates on the display surface are linked with each other, so as to convert the virtual image plane position of the display object to be added to the virtual image display target object into the display position of the display surface; and output, to the image display device, a control signal for displaying the display object to be added to the virtual image display target object on the display position of the display surface”, recited by claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622